Opinion issued September 10, 2019




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-19-00396-CV
                           ———————————
    ALIANA MEDICAL MANAGEMENT, LLC AND SHAHBUDDIN K.
                    DAREDIA, Appellants
                                        V.
           TWIN OAKS VILLAGE ASSOCIATES, LLC, Appellee


                   On Appeal from the 240th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 18-DCV-248215


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed April 4, 2019. Appellants filed their

notice of appeal on May 28, 2019. Because we lack jurisdiction over this appeal, we

dismiss.
      Generally, an appellant must file his notice of appeal within thirty days of the

date that the trial court signs its judgment. See TEX. R. APP. P. 26.1. When an

appellant files a timely post-judgment motion, the deadline to file a notice of appeal

extends to 90 days after the trial court signs its judgment. See id. 26.1(a). But the

clerk’s record in this case shows that no party filed a motion for new trial. Thus, the

notice of appeal was due within thirty days of the date the judgment was signed, or

by May 6, 2019. Appellants did not file their notice of appeal until May 28, 2019,

which is 54 days from the date the trial court signed the judgment.

      An appellate court may extend the time to file a notice of appeal if the

appellant files his notice of appeal within the fifteen-day period after the filing

deadline and files a motion for extension. See TEX. R. APP. P. 26.3. But appellants

did not file their notice of appeal within the fifteen-day period after the notice of

appeal was due.

      Appellee filed a motion to dismiss for lack of jurisdiction, advising that the

notice of appeal was not timely filed and that this Court had no jurisdiction over the

appeal. See TEX. R. APP. P. 25.1(b); 42.3(a). Appellants did not respond.

      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP. P.

42.3(c); 43.2(f). We dismiss any other pending motions as moot.

                                   PER CURIAM
Panel consists of Justices Kelly, Hightower, and Countiss.


                                          2